People v Adorno (2019 NY Slip Op 02754)





People v Adorno


2019 NY Slip Op 02754


Decided on April 11, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 11, 2019

109287

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vFERNANDO ADORNO, Appellant.

Calendar Date: March 15, 2019

Before: Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ.


Justin C. Brusgul, Voorheesville, for appellant.
D. Holley Carnright, District Attorney, Kingston (Joan Gudesblatt Lamb of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Ulster County (Williams, J.), rendered January 18, 2017, convicting defendant upon his plea of guilty of the crime of burglary in the second degree.
Defendant pleaded guilty to burglary in the second degree and waived the right to appeal. County Court thereafter imposed the agreed-upon sentence of 4½ years in prison, to be followed by five years of postrelease supervision. Defendant appeals.
We affirm. Defendant's sole argument on appeal is that his sentence is harsh and excessive. This argument is precluded by defendant's unchallenged waiver of the right to appeal (see People v Valachovic, 163 AD3d 1351, 1351-1352 [2018]; People v Chapman, 160 AD3d 1211, 1211 [2018]). Therefore, the judgment of conviction is affirmed.
Garry, P.J., Egan Jr., Mulvey, Devine and Pritzker, JJ., concur.
ORDERED that the judgment is affirmed.